PER CURIAM.
It appearing that the appellant is unable to secure a transcript of the trial testimony from the official court reporter, and that counsel for the respective parties have indicated that after diligent effort they are unable to reconstruct the record, which fact is attested to by the trial judge, it is therefore
Ordered and adjudged that the final judgment of conviction and sentence herd under review be and the same is hereby set aside, and the appellant is remanded to the trial court for the purposes of being accorded a new trial.